       Case 19-24390               Doc 5         Filed 06/26/19 Entered 06/26/19 22:40:52                               Desc Imaged
                                                 Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Jorge Morales                                             Social Security number or ITIN          xxx−xx−4259
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2              Virginia Morales                                          Social Security number or ITIN          xxx−xx−0331
(Spouse, if filing)
                      First Name   Middle Name   Last Name                      EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court          District of Utah
                                            Date case filed for chapter 7: 6/17/19
Case number: 19−24390 KRA
Official Form 309A (For Individuals or Joint Debtors) (12/15)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and
trustees, including information about the meeting of creditors and deadlines. Read
all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status
information is available at no charge through "Simple Case Lookup" on the court's website (www.utb.uscourts.gov) or by calling
the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                            About Debtor 1:                                          About Debtor 2:

1.      Debtor's full name                  Jorge Morales                                            Virginia Morales

2.      All other names used in the
        last 8 years

3.     Address                             9468 S Lea Hether Way                                     9468 S Lea Hether Way
                                           West Jordan, UT 84088                                     West Jordan, UT 84088

4.     Debtor's attorney                   Carlos A. Trujillo                                       Contact phone (801) 988−9933
                                           Carlos Trujillo Law, LLC
       Name and address                    5693 South Redwood Rd. #14                               Email: carlostrujillo@carlostrujillolaw.com
                                           Salt Lake City, UT 84123

5.     Bankruptcy trustee                  Stephen W. Rupp tr                                       Contact phone (801) 521−4135
                                           15 West South Temple,
       Name and address                    Suite 1000                                               Email: TrusteeRupp@mbt−law.com
                                           Salt Lake City, UT 84101
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Date Generated: 6/24/19                                                                                        For more information, see page 2 >
       Case 19-24390                   Doc 5      Filed 06/26/19 Entered 06/26/19 22:40:52                                    Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Jorge Morales and Virginia Morales                                                                                     Case number 19−24390

6. Bankruptcy clerk's office                    United States Bankruptcy Court                                  Hours open: 8:00 AM to 4:30 PM,
                                                District of Utah                                                Monday − Friday
    Documents in this case may be filed at this 350 South Main #301
    address. You may inspect all records filed Salt Lake City, UT 84101                                         Contact phone: (801) 524−6687
    in this case at this office or online at
    www.pacer.gov.
                                                                                                                Website: www.utb.uscourts.gov
                                                 Clerk of Court: David A. Sime

7. Meeting of creditors                          The meeting may be continued or adjourned to a                 Meeting to be held on:
                                                 later date.                                                    July 18, 2019 at 01:30 PM
    Debtors must attend the meeting to be
    questioned under oath. In a joint case,      All individual debtor(s) must provide picture
    both spouses must attend. Creditors may      identification and proof of social security number Location:
    attend, but are not required to do so.
                                                 to the trustee at the meeting of creditors. Failure 405 South Main Street, Suite 250,
                                                 to do so may result in your case being dismissed. Salt Lake City, UT 84111

8. Presumption of abuse                          The presumption of abuse does not arise.

                                                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                 U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                   Filing deadline:
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:                                                   9/16/19
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).



                                                 Deadline to object to exemptions:                              Filing deadline:
                                                 The law permits debtors to keep certain property as            30 days after the
                                                 exempt. If you believe that the law does not authorize an
                                                                                                                conclusion of the
                                                 exemption claimed, you may file an objection.
                                                                                                                meeting of creditors

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                              page 2
           Case 19-24390            Doc 5       Filed 06/26/19 Entered 06/26/19 22:40:52                        Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 19-24390-KRA
Jorge Morales                                                                                              Chapter 7
Virginia Morales
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: sjl                          Page 1 of 2                          Date Rcvd: Jun 24, 2019
                                      Form ID: 309A                      Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2019.
db/jdb         +Jorge Morales,   Virginia Morales,     9468 S Lea Hether Way,    West Jordan, UT 84081-3208
tr             +Stephen W. Rupp tr,    15 West South Temple,,    Suite 1000,    Salt Lake City, UT 84101-1553
11338340       +Bankcard Payment Processing,     PO Box 2557,   Omaha, NE 68103-2557
11338344       +Cyprus Credit Union,    PO BOX 9002,    West Jordan, UT 84084-9002
11338348       +FNB OMAHA,   POB 3412,    Omaha, NE 68197-0001
11338347       +First Bank Card,    PO Box 2557,    Omaha, NE 68103-2557
11338352       +NISSAN FINANCE NMAC,    P.O. Box 660360,    Dallas, TX 75266-0360
11338353       +NISSAN MOTOR ACCEPTANCE,    PO BOX 660366,    Dallas, TX 75266-0366
11338354       +OPORTUN INC,   3201 dallas parkway,     suite 700,   Frisco, TX 75034-9573
11338357       +Security Service Federal Credit Union,     PO Box 691510,    San Antonio, TX 78269-1510
11338363      ++ZIONS FIRST NATIONAL BANK,    LEGAL SERVICES UT ZB11 0877,     P O BOX 30709,
                 SALT LAKE CITY UT 84130-0709
               (address filed with court: Zions Bank,      1 S Main St,   Salt Lake City, UT 84133)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: carlostrujillo@carlostrujillolaw.com Jun 25 2019 02:07:34        Carlos A. Trujillo,
                 Carlos Trujillo Law, LLC,    5693 South Redwood Rd. #14,    Salt Lake City, UT 84123
11338339        EDI: BANKAMER.COM Jun 25 2019 05:58:00      Bank of America,    PO BOX 982238,
                 El Paso, TX 79998
11338341       +EDI: CAPITALONE.COM Jun 25 2019 05:58:00      CAPITAL ONE BANK USA,     P O Box 30281,
                 Salt Lake City, UT 84130-0281
11338342       +EDI: WFNNB.COM Jun 25 2019 05:58:00      COMENITY BANK/VCTRSSEC,     PO BOX 182789,
                 Columbus, OH 43218-2789
11338343       +EDI: RCSFNBMARIN.COM Jun 25 2019 05:58:00      CREDIT ONE BANK,    PO BOX 98873,
                 Las Vegas, NV 89193-8873
11338345       +EDI: DISCOVER.COM Jun 25 2019 05:58:00      Discover Financial Services,     P.O. Box 6103,
                 Carol Stream, IL 60197-6103
11338346       +E-mail/Text: bankruptcy@expressrecovery.com Jun 25 2019 02:08:00        Express Recovery Services,
                 2790 Decker Lake Dr,    Salt Lake City, UT 84119-2057
11338349       +EDI: IRS.COM Jun 25 2019 05:58:00      IRS - Central Insolvency Operations,     PO Box 7346,
                 Philadelphia, PA 19101-7346
11338350       +E-mail/Text: bncnotices@becket-lee.com Jun 25 2019 02:07:50       KOHLS DEPARTMENT STORE,
                 PO BOX 3115,   Milwaukee, WI 53201-3115
11338351       +E-mail/Text: wendy@mountainlandcollections.com Jun 25 2019 02:08:28
                 Mountain Land Collection,    852 E 1050 S,   American Fork, UT 84003-3798
11338355       +E-mail/Text: bcreech@scacollections.com Jun 25 2019 02:08:20       SCA COLLECTIONS INC,
                 300 E ARLINGTON BD 6A,    Greenville, NC 27858-5043
11338356       +EDI: SEARS.COM Jun 25 2019 05:58:00      SEARS/CBNA,    PO BOX 6282,    Sioux Falls, SD 57117-6282
11338358        EDI: SECFIN.COM Jun 25 2019 05:58:00      Sunbelt Credit,    3565 W 3500 S,
                 Salt Lake City, UT 84119
11338359       +EDI: RMSC.COM Jun 25 2019 05:58:00      SYNCB/JC PENNEY,    PO BOX 965007,
                 Orlando, FL 32896-5007
11338360       +EDI: RMSC.COM Jun 25 2019 05:58:00      SYNCB/SAMS,    PO BOX 965005,    Orlando, FL 32896-5005
11339172       +EDI: RMSC.COM Jun 25 2019 05:58:00      Synchrony Bank,
                 Care of PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
11338361       +EDI: UTAHTAXCOMM.COM Jun 25 2019 05:58:00      Utah Tax Commission,     210 N 1950 W,
                 Salt Lake City, UT 84134-9000
11338362       +EDI: WFFC.COM Jun 25 2019 05:58:00      WELLS FARGO HOME MORTGAG,     PO BOX 10335,
                 Des Moines, IA 50306-0335
                                                                                               TOTAL: 18

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-24390       Doc 5    Filed 06/26/19 Entered 06/26/19 22:40:52           Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 1088-2         User: sjl                    Page 2 of 2                  Date Rcvd: Jun 24, 2019
                             Form ID: 309A                Total Noticed: 29

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 17, 2019 at the address(es) listed below:
              Carlos A. Trujillo    on behalf of Joint Debtor Virginia Morales
               carlostrujillo@carlostrujillolaw.com
              Carlos A. Trujillo    on behalf of Debtor Jorge Morales carlostrujillo@carlostrujillolaw.com
              Stephen W. Rupp tr    rupptrustee@mbt-law.com, UT03@ecfcbis.com
              United States Trustee    USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 4
